Mr. Justice Goddard
dissenting.
I am unable to concur in the conclusion reached by my associates, or in the view they have taken in regard to many of the important features of this case. I cannot agree that the merits of this controversy are determined by the fact, that a majority of the delegates elected under the call, organized the Broad convention. I am willing to concede, as a general proposition, that the lawful representatives of a political parly in convention assembled, acting in good faith, may change the policy or principles of that party as they may deem best, and that the policy they adopt is a political question which they may decide for themselves, and their action in this regard is not subject to judicial control. I deny, however, that the respondent is entitled to avail himself of this rule, under the facts disclosed by the record before us. The real question presented, by the issues in this case, and upon the solution of which depends the right, as between the contending factions, to the use of the name and emblem in controversy, is whether a faction of delegates, composed in part of persons mimical to the principles of the party they pretend to represent, can capture the party organization, abandon its fundamental principles and policy, and under the guise of party action, turn it over to its political enemies, thereby *416depriving another faction of the party that remains true to its principles, of the right to retain and use the party name and emblem.
It is alleged in the answer that Broad and his associates were in a conspiracy to disrupt and betray the Silver Republican party into the hands of the administration Republican party; and that what is designated as the Broad convention was composed in part of, and dominated by, members of that party. On the other hand, it is averred that the Blood convention was composed of the true adherents of the Silver-Republican party, who desired to maintain its integrity and carry out the purpose for which it was organized.
Section 20 of the election law, as amended in 1894, provides that when a controversy arises between different claimants, for the same emblem, it shall be the duty of the court to- “ summarily hear and dispose of any such issues, with a view of obtaining a substantial compliance with the provisions of this act by the parties to such controversy.”
By virtue of this amendment it became, and was, the duty of the court to hear and determine this controversy upon the-issues presented by the pleadings, and ascertain from the-evidence which of these factions rightfully represented the-Silver Republican party. In order to do this, it was clearly within its province to inquire into the political status of the-delegates composing them, regardless of the fact that an apparent majority of the duly accredited delegates were found in the Broad convention.
It is conceded in the majority opinion that the court is at. liberty to go behind the action of the convention, if certain elements of fraud are sufficiently averred and proven; but it. is said that the record discloses no such allegation or proof.. It therefore becomes important to ascertain what is alleged and proven. As above stated, the answer charges that respondent and his associates were in a conspiracy to disrupt and betray the Silver Republican party into the hands of the> administration Republican party; and that many of the delegates who composed the -Broad convention were members of *417that party, afid were admitted as delegates for the purpose of carrying out such conspiracy. While it is true that the evidence relied on to show the alleged conspiracy is in its nature circumstantial, as it necessarily must be in such cases, yet it abundantly shows that through the machinations and active co-operation of open and acknowledged administration Republicans in selecting delegates who did not belong to the Silver Republican party, respondent succeeded in organizing a convention that repudiated the established policy of that party, and, in so far as they could, constituted it an auxiliary and ally of the administration Republican party. Ordinarily, the intent with which an act is done is best judged by its results. In brief, then, what are the undisputed facts ?
The Silver Republican party was the necessary and logical result of the severance, by Senator Teller and other western Republicans, of their relations with the National Republican party, oh account of the financial policy adopted by it in St. Louis in 1896. It was organized for the express purpose, and with the distinct understanding that it was to be in actual opposition to the Republican party on that issue. The cardinal principle upon which it was founded, and the paramount purpose for which it became an independent party, was to advance the cause of bimetallism and aid in re-establishing in this country the free and unlimited coinage of silver and gold at the ratio of sixteen to one. To make its efforts in this behalf effective, it adopted, and has uniformly carried out, a policy of co-operation with the other silver parties in the election of members of congress, senators and presidential electors who were in favor of, and would support, its principles of monetary reform, a policy so absolutely essential to the accomplishment of the paramount purpose for which the party was organized that it has been accepted as one of its vital and fundamental tenets. It is undisputed that respondent and his associates have united with the gold standard party in support of the same candidates, in the congressional districts, and in those legislative districts wherein state senators are to be elected who will have a vote for United *418States senator (the only officials to he voted for who will have a voice in the settlement of the financial question); and are prostituting the name and emblem of the Silver Republican party for the accomplishment of a purpose the very opposite of that for which they were adopted, and had been theretofore uniformly used.
It is also in evidence 'that the respondent, who was seemingly in hearty accord with this admitted policy of the Silver Republican party, and who, as chairman of the state central committee, issued the call, wherein a fusion of all the political parties favorable to monetary reform, was recommended, suddenly changed his views, and declared his purpose to organize the convention in the interest of Mr. Guggenheim for governor, who had openly avowed his purpose to act in harmony with the leaders of the Republican party.
In further confirmation of the conspiracy alleged, it is shown that Mr. Blood, who was attempting to act as chairman of the state central committee after the deposition of Mr. Broad from that position, had obtained peaceable possession of the opera house, where the convention was called to meet, arid that about 4 o’clock in the morning preceding the day upon which the convention was to assemble, he was forcibly deprived of such possession by Republicans and Broad people, acting in the interest of the Broad faction.
It is asserted as an unquestioned fact, that the Broad convention contained a majority of the uncontested delegates, and the conclusion reached by my associates is based entirely upon this assumption. On the face of the credentials, there appeared to be 281 uncontested delegates in the Broad convention, out of the 549 included in the call; which number, if actually present, would have constituted a majority of thirteen. But the evidence fails to show how many of the 281 so accredited with seats, were present. On the other hand, it does appear that there was included in this number the delegates from Pueblo, San Miguel and Jefferson counties, aggregating seventy-five, some of whom were adminstration Repub*419licans, and were not rightfully entitled to seats in a Silver Republican convention.
The delegates from Jefferson county were elected under a joint call issued by the chairmen of the county central Republican committee and the county central committee of the Broad faction of the Silver Republican party; and were also delegates to the McKinley county convention, as well as the Broad Silver Republican county convention. The Pueblo delegation was headed by Mr. Hubbell, who was an acknowledged .administration Republican, and who afterward presided over the Republican convention that nominated candidates of that party for the state senate. It appears from the testimony that the delegation from San Miguel county was selected by •a federal office holder, and was composed entirely of administration Republicans.
While it therefore appears, on the face of the credentials, •that an apparent majority of the uncontested delegates organized the Broad convention, as a matter of fact it is not true that this majority was composed of lawful delegates of the ■Silver Republican party. As also stated in the majority ■opinion, the record does not disclose the éxact number of delegates who were members of the Republican party who sat in the Broad convention. It does show, however, that many ■of the other delegations which took part in its proceedings were largely composed of members of that party, and were (selected and sent to the convention by federal officials, and led by acknowledged administration Republicans.
On the other hand, it appears from the undisputed testimony, that the Blood convention was composed of delegates from nearly every county in the state, who were bona fide members of the Silver Republican party, whose loyalty to its principles was unquestioned, and who were honestly endeavoring to carry out the purpose of its organization. It is inconceivable to me how, in the face of this record, it can be said that the Broad convention was organized by, or that at any stage of the proceedings there was present, a majority of the delegates lawfully entitled, under the call, to seats in a *420Silver Republican convention; or, how it can consistently be said that this was a representative convention of the Silver Republican party, whose action, under the rule laid down in the majority opinion, is exempt from judicial control. Nor can I understand upon what theory it can successfully be maintained that there was not sufficient proof of fraud to bring this case within the exception, that my associates recognize may exist, to the general rule which they lay down; it being undisputed that many of the delegates “were not members of the party which they claimed to represent,” but were members of “an antagonistic party,” and actively participated in the proceedings of the Broad convention. While, as before said, the exact number of such delegates was not shown, yet the conclusion is irresistible, from the result accomplished, that' they improperly influenced and controlled the action of that convention. They were there for a specific purpose, and that purpose was accomplished. This of itself is sufficient to show the character of fraud that it is admitted would vitiate the proceedings of the convention. In other words, the action of a convention so constituted and dominated would not be conclusive upon the party it fraudulently attempted to represent. It seems to me that under these undisputed facts, it is clear that the Broad convention, as constituted, was not a genuine convention of the Silver Republican party. Therefore, the question as to the power of a legally organized political convention to determine the party policy is eliminated from this discussion. But the real and important question involved in this case is one beyond .the mere right of a political party to change its policy; and that is the right of those who remain true and loyal to its principles, to invoke the power of the courts to protect their party from destruction at the hands of its political enemies, or betrayal through the treachery and fraud of its disloyal members. And as to this right, it seems to me there ought to be no difference of opinion. I think it may be stated as a self-evident truth, that self-preservation is an inherent right of political parties, as well as of individuals. Acting upon this theory, Mr. Towne, *421chairman of the national committee of the Silver Republican party, undertook to remove Mr. Broad and appoint Mr. Blood chairman of the state central committee. That he was authorized by the national committee to exercise this right is shown by the undisputed testimony. But whether or not, as contended, the committee was without authority to invest him with such power, and the attempted removal was therefore inoperative, is not material to the determination of this case, since by his conduct Mr. Broad had forfeited his right to represent the party, and those who remained true and loyal to its principles had the right to repudiate his leadership, if such a course was necessary to prevent the betrayal and destruction of the party. The delegates who were its true representatives, among them the founder and acknowledged leader of the Silver Republican party, were advised that respondent intended to organize the convention in the interest of the administration Republicans. In order to preserve the integrity of the party and prevent such betrayal they refused to longer recognize his authority, and, exercising their undoubted right, organized the Blood convention.
Unless, therefore, the right of self-preservation be denied to a political party, their action must be upheld, and this convention be recognized as the lawful .convention of the Silver Republican party, which I believe the right and justice of this case demands.